Citation Nr: 1241058	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for bilateral knee disorders.

2.  Entitlement to service connection for bilateral knee disorders.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988 and from January 2005 to April 2006.  Service in Southwest Asia is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Subsequent to the rating decision, jurisdiction of the claim was transferred to the RO in Montgomery, Alabama.  

The Board denied the Veteran's claim for service connection for bilateral knee disorders in an October 2000 decision.  The Veteran did not appeal the Board's decision.

The October 2007 rating decision denied the Veteran's claim for service connection for bilateral knee disorders.  The Veteran disagreed and perfected an appeal.  

The issue of entitlement to service connection for bilateral knee disorders is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board's October 2000 decision that denied the Veteran's appeal for entitlement to service connection for a bilateral knee disorder was not appealed.

2.  Evidence submitted since the October 2000 decision raises a reasonable possibility of substantiating the claim of service connection for bilateral knee disorders.



CONCLUSIONS OF LAW

1.  The October 2000 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2012).

2.  The evidence received since the Board's October 2000 decision is new and material, and the claim for service connection for bilateral knee disorders is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from April 1985 to March 1988, had subsequent service in the Army Reserve, and had another period of active duty from January 2005 to April 2006.  He contends that he twisted his right knee during the last period of active duty when he was running on uneven concrete during a unit physical fitness evolution.  See private medical record dated in June 2010.  He also asserts that running in the military for 4 to 5 miles on uneven pavement resulted in knee symptoms and that his knees bothered him for many years, particularly the right knee, which had bothered him since his first period of service.  See statement of the Veteran dated in August 2008 and VA medical record dated in May 2006.  

As noted, the Board has previously denied the Veteran's claim for entitlement to service connection for bilateral knee disorders in October 2000.  In the rating decision on appeal, the RO reopened the claim but denied it on the merits.  The Board, however, must first determine whether the claim should be reopened regardless of the RO's consideration of the merits of the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for claim, making RO determination in that regard irrelevant.]  See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  

The Veteran has raised an issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for bilateral knee disorders.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in that context.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

As the Board reopens the Veteran's claim, any deficiency in notice or assistance provided by VA is rendered moot.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  To establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Unappealed Board decisions are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements. See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As previously noted, the Veteran contends that he injured his right knee during physical training while on a period of active duty that occurred after the Board's October 2000 decision.  He also essentially asserts that the running required of him during his periods of active service resulted in bilateral knee symptoms that have continued.  He argues that his previously denied claim should, therefore, be reopened.  As noted, an unappealed Board decision is final.  38 C.F.R. § 20.1100 (2012).  The record shows that the Veteran did not appeal the October 2000 decision.  Therefore, the Board finds that the October 2000 decision is final.  A review of the evidence considered by the Board, the reasons the Board denied the Veteran's claim, and a review of the evidence submitted by the Veteran since the October 2000 Board decision follows.

The evidence of record at the time of the October 2000 Board decision included the Veteran's service treatment records for the period from April 1985 to March 1988, and Army Reserve medical records from 1991 through 1998; VA medical records including April 1998 bilateral knee x-rays and a May 1998 VA examination report; and, testimony recorded in a transcript of an April 2000 RO hearing.  In summarizing the evidence, the Board noted that service treatment records showed that the Veteran complained of knee problems while on active duty, but his separation physical reported normal lower extremities without any defects noted.  Subsequent Army Reserve records show that the Veteran's knees were noted to be normal in May 1992.  

The evidence included a 1992 report that the Veteran contended that he had bursitis if he ran more than three miles, but there was no diagnosis of bursitis or any other knee disability in the record.  A May 1998 VA examiner reported no knee disorder and bilateral knee x-rays were determined to be normal.  The Board also considered the statements of the Veteran regarding his opinion that his then current knee disability was linked to his active duty service, but found that the Veteran was not competent to opine on a medical nexus.  The Board further found that the evidence did not substantiate a chronic knee disability between the Veteran's discharge from active duty and the time of his claim.  In sum, the Board found that the Veteran had no diagnosed knee disability during service, and the evidence did not show a connection between a current disorder and his active duty service.

Evidence submitted since the Board's October 2000 decision includes evidence of the Veteran's active duty service between January 2005 and April 2006, a right knee twisting injury during that active duty service, and a June 2010 report of Dr. S.D., M.D., who determined that the Veteran had a medial meniscal tear, Baker cyst and patellofemoral chondromalacia of the right knee that were at least as likely as not caused by the injury suffered during active duty service.  The Board observes that the Veteran's representative waived the Veteran's right to have the 2010 report considered in the first instance by the RO.  See November 2012 brief in support.  Thus, the Board may consider the report in this adjudication.  See 38 C.F.R. § 20.1304(c) (2012).  

The Board finds that there is newly submitted evidence of a current disability, evidence of an injury during service and evidence that the current right knee disability is related to the Veteran's active duty service.  At the time of the last denial, there was no diagnosis of record with respect to the right knee, however, the Veteran has submitted private medical evidence showing current diagnoses.  In addition, the Veteran has reported that running in service resulted in recurrent bilateral knee symptoms that have continued.  The Veteran has also provided additional information concerning continuity of symptomatology of both knees since his first period of service.  Because the credibility of such evidence is presumed, the Board finds that the newly submitted evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for bilateral knee disorders.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Veteran's claim is granted, but only to the extent of reopening the claim.  It is noted that duplicate copies of service treatment records pertaining to the knees were received at the RO in March 2007.  As these records existed and were associated with the claims folder at the time of the Board's decision, the provisions of 38 C.F.R. § 3.156(c) (2012) are not for application.  

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.
 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral knee disorders is reopened; to this extent only, the appeal is allowed.


REMAND

As previously discussed, the record includes Dr. S.D.'s June 2010 report which refers to an August 2009 MRI of the Veteran's right knee that, according to Dr. S.D., showed a medial meniscal tear.  There is, however, no record of that MRI in the Veteran's VA claims folder.  

Also, as the Veteran receives medical care through VA, VA medical records dating from January 2007 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Finally, the most recent VA examiner did not diagnose a knee disability in the October 2007 report.  But the examiner also reported that the claims folder was not available.  Accordingly, the examination report is inadequate and another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit or identify all relevant treatment records that are not already of record, dating from 1998, including any additional records from R. Dobbs, M.D., and S. Davis, Jr. M.D., including MRI results from August 2009.  Also request that the Veteran provide a release for any such information so that the records may be obtained and included in his VA claims folder.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain all VA treatment records dating from January 2007.

3.  Schedule the Veteran for an examination by an appropriate medical provider who should review the Veteran's VA claims folder.  

The examiner should diagnose all left and right knee disorders found on examination and provide an opinion whether it is at least as likely as not (a probability of 50 percent or more) that any left and right knee disability, including the diagnosed meniscal tear, Baker's cyst and patellofemoral chondromalacia, is related to the Veteran's active duty, including as a result of running and injuries therein.  A complete explanation for the opinion must be provided.

4.  Ensure completion of the development described above and of any other development deemed necessary, then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and, if otherwise in order, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


